  Case 19-00625       Doc 8    Filed 07/03/19    Entered 07/03/19 21:49:35       Desc Main
                                  Document       Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

IN RE:                              )     CHAPTER 13
Al Palacz,                          )      CASE NO. 19 B 09856
                  Debtor(s),        )     Judge: Timothy A. Barnes
____________________________________________________________________________
Al Palacz                                   )
                                            )
              Plaintiff(s),                 )
                                            )
              v.                            )      ADV. NO 19-00625
                                            )
Real Time Resolutions Inc.                  )
and Mortgage Electronic Registration        )
Systems Inc.                                )
                                            )
              Defendant(s).                 )


                                   NOTICE OF MOITON
To: Al Palacz, 617 Cambridge Drive Schaumburg, IL 60193 via U.S. Mail
Real Time Resolutions Inc. 1349 Empire Central Dr Ste 150 Dallas, TX 75247-4029 via U.S.
Mail
Mortgage Electronic Registration Systems William P. Beckmann, CEO 1818 Library Street,
Suite 300 Reston, VA 20190 via U.S. Mail
Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via U.S. Mail


       Please take notice that on July 11, 2019, I will appear before Honorable Timothy A.
Barnes or any Judge sitting in his place and stead in the room usually occupied by said Judge at
the Dirksen Federal Court, 219 S. Dearborn, Courtroom 744, Chicago, Illinois 60604, at the hour
of 10:30 a.m. and then there present the attached MOTION FOR DEFAULT JUDGMENT, at
which time you may appear if you see fit.
                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor
                                                           Cutler & Associates, Ltd.
                                                           4131 Main St.
                                                           Skokie, IL 60076
                                                           Phone: (847) 673-8600
  Case 19-00625       Doc 8    Filed 07/03/19    Entered 07/03/19 21:49:35       Desc Main
                                  Document       Page 2 of 4


                               CERTIFICATE OF SERVICE
The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was
filed and sent via US MAIL to the above captioned by 10:00 p.m. on or before July 3, 2019.


                                                          By: /s/ David Cutler
                                                          David H. Cutler, esq
  Case 19-00625        Doc 8      Filed 07/03/19    Entered 07/03/19 21:49:35        Desc Main
                                     Document       Page 3 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE:                              )     CHAPTER 13
Al Palacz,                          )      CASE NO. 19 B 09856
                  Debtor(s),        )     Judge: Timothy A. Barnes
____________________________________________________________________________
Al Palacz                                     )
                                              )
               Plaintiff(s),                  )
                                              )
               v.                             )       ADV. NO 19-00625
                                              )
Real Time Resolutions Inc.                    )
and Mortgage Electronic Registration          )
Systems Inc.                                  )
                                              )
               Defendant(s).                  )



                               MOTION FOR DEFAULT JUDGMENT
       NOW COMES, AL PALACZ, (hereinafter referred to as “Plaintiff”), by and through his

attorneys, Cutler & Associates Ltd., and moves the Court for the entry of a default judgment

against Defendant, Real Time Resolutions Inc. and Mortgage Electronic Registration Systems

Inc. (hereinafter referred to as “Defendant”), and in support thereof state as follows:

       1. On April 4, 2019, the Plaintiff filed a voluntary petition pursuant to Chapter 13 of

       Title 11, United States Code.

       2. On April 23, 2019, the Plaintiff filed a complaint to determine the value of security

       and release of Real Time Resolutions Inc. underlying lien on the Debtor’s property

       located at 617 Cambridge Drive Schaumburg, IL 60193.

       3. On April 23, 2019 a copy of the summons and complaint was served in accordance

       with Rule 7004(b)(3) of the Federal Rules of Bankruptcy Procedure by U.S. certified
  Case 19-00625        Doc 8    Filed 07/03/19     Entered 07/03/19 21:49:35        Desc Main
                                   Document        Page 4 of 4


       mail to: Real Time Resolutions Inc., 1349 Empire Central Dr. Ste 150 Dallas, TX 75247-

       4029 and to Mortgage Electronic Registration Systems, William P. Beckmann, CEO

       1818 Library Street, Suite 300 Reston, VA 20190.

       5. The Defendant has neither filed an Appearance in this matter nor has the Defendant

       filed an Answer to the complaint.

       6. That the Defendant is in default for failure to answer or otherwise plead to the

       complaint.

       WHEREFORE, Plaintiff prays this Honorable Court enter a default judgment against

Defendant declaring that the Defendant shall cancel and release its lien on Plaintiff’s property

located at 617 Cambridge Drive Schaumburg, IL 60193 and for such other relief as this

Honorable Court deems fair and just.




July 3, 2019                                                 Respectfully Submitted,



                                                        BY: /s/ David H. Cutler
                                                            David H. Cutler, esq.
                                                            Attorney for Debtor
                                                            Cutler & Associates,Ltd.
                                                            4131 Main St.
                                                            Skokie, IL 60076
                                                            Phone: (847) 673-8600
